DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-27 and 29-32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2022.
Thus, claims 3-14 are presently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the steps" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. “The steps” is interpreted as --steps-- for present examination.
Claim 3 recites the limitation "a first closure mechanism" in line 11 of the claim. It is unclear whether "a first closure mechanism" is the same “first closure mechanism” as recited in line 5 of the claim or another “first closure mechanism.” Line 11’s “first closure mechanism” is interpreted as the same “first closure mechanism” for present examination.
Claim 3 recites the limitation "a second closure mechanism" in line 13 of the claim. It is unclear whether "a second closure mechanism" is the same “second closure mechanism” as recited in line 6 of the claim or another “second closure mechanism.” Line 13’s “second closure mechanism” is interpreted as the same “second closure mechanism” for present examination.
Claim 3 recites the limitation “an open configuration” in lines 7, 11, and 13 of the claim. It is unclear whether “an open configuration” as recited in lines 7, 11, and 13 of the claim are the same “open configuration” or different open configurations. “An open configuration” as recited in lines 7, 11, and 13 are interpreted to be the same “open configuration” for present examination.
Claim 3 recites the limitation “a closed configuration” in lines 8, 11, and 13-14 of the claim. It is unclear whether “a closed configuration” as recited in lines 8, 11, and 13-14 of the claim are the same “closed configuration” or different closed configurations. “A closed configuration” as recited in lines 7, 11, and 13 are interpreted to be the same “closed configuration” for present examination.
Claim 4 recites the limitation "the steps" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. “The steps” is interpreted as --steps-- for present examination.
Claims 5-9 recites the limitation "the step" in line 1 of the claims.  There are insufficient antecedent basis for these limitations in the claims. “The step” is interpreted as --a step-- for present examination.
Claims 10-14 are rejected for being dependent from claim 3 and thus incorporating the indefinite subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 5421813 A) in view of Sites (US 5391142 A).
Regarding claim 3, Ohnishi discloses a method of modifying a component ("absorber 3"; col 4 ln 63; FIG. 6) in a system (see Abstract), the component being in fluid communication with a connector having a tubular body with an inner surface that defines a lumen extending therethrough ("duct 5"; col 4 ln 48; FIG. 6), 
wherein the system comprises an active bypass ("bypass 15"; col 4 ln 52; FIG. 6) in fluid communication with the lumen 5, 
the active bypass 15 having a first closure mechanism and a second closure mechanism ("valve body 17"; col 4 ln 55; FIG. 6), 
each of the first and second closure mechanisms configured to have an open configuration in which the first and second closure mechanisms, respectively, do not obstruct the lumen (see FIG. 6) and a closed configuration in which the first and second closure mechanisms, respectively, obstruct the lumen (see FIG. 9); 
the method comprising the steps of: 
switching a first closure mechanism from an open configuration (see FIG. 6) to a closed configuration such that fluid flow through the lumen is obstructed by the first closure mechanism (see FIG. 9); 
switching a second closure mechanism from an open configuration (see FIG. 6) to a closed configuration such that fluid flow through the lumen is obstructed by the second closure mechanism (see FIG. 9); and 
disconnecting the component from the system ("replacing and interconnecting the medical instruments"; col 5 ln 30-31; FIGs. 6-10).
Ohnishi does not explicitly disclose that the system is an extracorporeal membrane oxygenation (ECMO) system. However, Sites teaches an “apparatus and a method for performing extracorporeal treatment of a patient's blood for various conditions” (see Abstract) analogous to Ohnishi’s blood circuit (see FIG. 3) wherein the system is an extracorporeal membrane oxygenation (ECMO) system (“present invention is an apparatus and a method for use in performing ECMO procedures”; col 2 ln 28-29; FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi’s method such that the system is an extracorporeal membrane oxygenation (ECMO) system, as taught by Sites, for the purpose of suitably treating patients “in severe distress with heart and lung failure” (col 2 ln 19-20).
Regarding claim 4, Ohnishi discloses the steps of: 
connecting a replacement component to the system ("interconnecting the medical instruments"; col 5 ln 33-24); 
switching the first closure mechanism from a closed configuration (see FIG. 9) to an open configuration such that fluid may flow through the lumen past the first closure mechanism (see FIG. 10); and 
switching the second closure mechanism from a closed configuration (see FIG. 9) to an open configuration such that fluid may flow through the lumen past the second closure mechanism (see FIG. 10).
	Ohnishi does not explicitly disclose that the system is an extracorporeal membrane oxygenation (ECMO) system. However, Sites teaches an “apparatus and a method for performing extracorporeal treatment of a patient's blood for various conditions” (see Abstract) analogous to Ohnishi’s blood circuit (see FIG. 3) wherein the system is an extracorporeal membrane oxygenation (ECMO) system (“present invention is an apparatus and a method for use in performing ECMO procedures”; col 2 ln 28-29; FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi’s method such that the system is an extracorporeal membrane oxygenation (ECMO) system, as taught by Sites, for the purpose of suitably treating patients “in severe distress with heart and lung failure” (col 2 ln 19-20).
Regarding claim 5, Ohnishi discloses the step of flushing at least a portion of the system with fluid containing saline ("connecting operation is performed by replenishing physiological saline"; col 1 ln 56-57).
Ohnishi does not explicitly disclose that the system is an extracorporeal membrane oxygenation (ECMO) system. However, Sites teaches an “apparatus and a method for performing extracorporeal treatment of a patient's blood for various conditions” (see Abstract) analogous to Ohnishi’s blood circuit (see FIG. 3) wherein the system is an extracorporeal membrane oxygenation (ECMO) system (“present invention is an apparatus and a method for use in performing ECMO procedures”; col 2 ln 28-29; FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi’s method such that the system is an extracorporeal membrane oxygenation (ECMO) system, as taught by Sites, for the purpose of suitably treating patients “in severe distress with heart and lung failure” (col 2 ln 19-20).
Regarding claim 10, Ohnishi discloses the fluid includes blood plasma (the system comprises of "membrane type plasma separator 2, a selective plasma component absorber 3" (col 1 ln 22-23; FIG. 1), which suggests that the fluid includes blood plasma).
Regarding claim 11, Ohnishi discloses the component 3 is a cartridge ("medical instrument container"; col 2 ln 23-24) having a sorbent material ("selective plasma component absorber"; col 4 ln 50).
Regarding claim 12, Ohnishi discloses the replacement component 3 is a replacement cartridge ("medical instrument container"; col 2 ln 23-24) having a sorbent material ("selective plasma component absorber"; col 4 ln 50).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Sites and further in view of Samolyk (US 20140271357 A1).
Regarding claim 6, Ohnishi/Sites does not explicitly disclose that the ECMO system is operated continuously up to 30 days. However, Samolyk teaches an ECMO system ([0005]) wherein the ECMO system is continuously operated for days (“Extracorporeal circuits can be necessary after surgery, for example in the critical intensive care or ICU where the patient relies on the ECC for a period of days rather than hours and are referred to as ECMO”; [0005]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the ECMO system is continuously operated for days, as taught by Samolyk, for the purpose of helping the patient recover from any changes in blood concentration ([0004]).
Ohnishi/Sites/Samolyk does not explicitly disclose that the ECMO system is operated continuously up to 30 days. The method of Ohnishi/Sites/Samolyk would operate equally well with the claimed number of days since the ECMO system is intended to help the blood concentration of the patient recover. Further, Applicant has not disclose that the range claimed solves any stated problem or is for any particular purpose, indicating simply that “the ECMO system may be continuously operational for many hours or days, for example, between 1 and 24 hours, between 1 and 7 days, between 1 and 14 days, between 1 and 30 days, or for another duration depending on desired treatment” (Specification [0067]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnishi/Sites/Samolyk’s method such that the ECMO system is operated continuously up to 30 days because the limitation of continuously operating up to 30 days is an arbitrary design consideration dependent upon the patient’s condition which fails to patentably distinguish over the method of Ohnishi/Sites/Samolyk.

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Sites and further in view of Kaye et al. (US 20060148742 A1).
Regarding claim 7, Ohnishi/Sites does not explicitly disclose that the fluid moves through the lumen at between about 10 ml/min to about 2000 ml/min. However, Kaye teaches an ECMO ([0096]) wherein the fluid moves through the lumen at between about 10 ml/min to about 2000 ml/min (“A range of flow rates is possible, with minimal flow rates being less than 50, approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300 ml/min, and maximum flow rates being approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300, or more than 300 ml/min”; [0097]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the fluid moves through the lumen at between about 10 ml/min to about 2000 ml/min, as taught by Kaye, for the purpose of suitably circulating the blood solution “according to the size, age and condition of the patient, and the nature of the apparatus and components used” ([0097]) since the Applicant appears to have placed no criticality on the claimed range (Specifications [0068]) and since and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, Ohnishi/Sites does not explicitly disclose that the fluid moves through the lumen at between about 100 ml/min to about 1000 ml/min. However, Kaye teaches an ECMO ([0096]) wherein the fluid moves through the lumen at between about 100 ml/min to about 1000 ml/min (“A range of flow rates is possible, with minimal flow rates being less than 50, approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300 ml/min, and maximum flow rates being approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300, or more than 300 ml/min”; [0097]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the fluid moves through the lumen at between about 100 ml/min to about 1000 ml/min, as taught by Kaye, for the purpose of suitably circulating the blood solution “according to the size, age and condition of the patient, and the nature of the apparatus and components used” ([0097]) since the Applicant appears to have placed no criticality on the claimed range (Specifications [0068]) and since and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Ohnishi/Sites does not explicitly disclose that the fluid moves through the lumen at between about 200 and about 800 ml/min. However, Kaye teaches an ECMO ([0096]) wherein the fluid moves through the lumen at between about 200 and about 800 ml/min (“A range of flow rates is possible, with minimal flow rates being less than 50, approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300 ml/min, and maximum flow rates being approximately: 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, or 300, or more than 300 ml/min”; [0097]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the fluid moves through the lumen at between about 200 and about 800 ml/min, as taught by Kaye, for the purpose of suitably circulating the blood solution “according to the size, age and condition of the patient, and the nature of the apparatus and components used” ([0097]) since the Applicant appears to have placed no criticality on the claimed range (Specifications [0068]) and since and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Sites and further in view of Wratten (US 20090112146 A1).
Regarding claim 13, Ohnishi/Sites does not explicitly disclose that the sorbent material includes residues of one or more polymerizable monomers comprising styrene, divinylbenzene, ethylvinylbenzene, acrylate and methacrylate. However, Wratten teaches a plasma filtration and adsorption method through a cartridge containing a sorbent or resin material (see Abstract) wherein the sorbent material includes residues of one or more polymerizable monomers comprising styrene, divinylbenzene, ethylvinylbenzene, acrylate and methacrylate ("sorbent or resin material is a hydrophobic resin including but not limited to hydrophobic divinylbenzene styrenic resins"; [0020]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the sorbent material includes residues of one or more polymerizable monomers comprising styrene, divinylbenzene, ethylvinylbenzene, acrylate and methacrylate, as taught by Wratten, for the purpose of suitably removing toxins from the blood ([0006]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Sites and further in view of Folden et al. (US 7892197 B2).
Regarding claim 14, Ohnishi discloses switching the first closure mechanism from an open configuration (see FIG. 6) to a closed configuration (see FIG. 9), and switching the second closure mechanism from an open configuration (see FIG. 6) to a closed configuration (see FIG. 9). Ohnishi/Sites does not explicitly disclose that the first closure mechanism is a pinch clamp and that the second closure mechanism is a turn valve. However, the mere substitution of one known element for another in the field of the invention is obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, Folden teaches a blood circuit (see Abstract) wherein a pinch clamp and a turn valve may be used interchangeably or together for the predictable result of occluding the lumen (col 6 ln 42-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ohnishi/Sites’s method such that the first closure mechanism is a pinch clamp and that the second closure mechanism is a turn valve, since incorporating the pinch clamp and the turn valve are merely substitutions of one known element for another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        13 December 2022